


109 HRES 972 IH: Expressing the appreciation and gratitude

U.S. House of Representatives
2006-07-28
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.


	
		IV
		109th CONGRESS
		2d Session
		H. RES. 972
		IN THE HOUSE OF REPRESENTATIVES
		
			July 28, 2006
			Mr. Hastings of
			 Florida submitted the following resolution; which was referred to the
			 Committee on International
			 Relations
		
		RESOLUTION
		Expressing the appreciation and gratitude
		  of the House of Representatives to the governments and people of the Republic
		  of Cyprus and the Republic of Turkey for the reception and hospitality offered
		  to the American evacuees from Lebanon in July 2006.
	
	
		Whereas the current military actions between Israel and
			 Hezbollah are causing humanitarian difficulties in Israel and Lebanon;
		Whereas on July 15, 2006, the Republic of Cyprus declared
			 its readiness to assist efforts for the evacuation of United States citizens
			 and other nationals fleeing Lebanon;
		Whereas the Cypriot people know about the needs of people
			 suffering under war and terror due to Cyprus’s painful history of conflict and
			 separation;
		Whereas thousands of Americans having already arrived on
			 Cyprus were supplied with food and water and were hosted and welcomed with open
			 arms;
		Whereas the willingness of the Cypriot authorities to
			 cooperate with the United States Government and other foreign agencies was
			 exemplary;
		Whereas the Republic of Cyprus also provided ground for
			 the evacuation of United States citizens after the 1983 bombing of the United
			 States Marine Barracks in Beirut;
		Whereas the Government of Turkey has also offered its
			 support, providing the Mediterranean seaport of Mersin for the purpose of the
			 evacuation of United States citizens;
		Whereas this measure was an expression of the deep and
			 close relations between the Republic of Turkey and the United States;
			 and
		Whereas thousands of United States citizens have already
			 landed in Mersin, many of them being transported to the United States military
			 base of Incirlik: Now, therefore, be it
		
	
		That the House of Representatives—
			(1)heartily thanks
			 the governments and people of the Republic of Cyprus and the Republic of Turkey
			 for receiving and hosting thousands of American evacuees from Lebanon in July
			 2006;
			(2)expresses its hope
			 to continue the good cooperation between the United States and Cypriot
			 Governments as well as between the United States and Turkish Governments in the
			 coming weeks; and
			(3)recognizes the
			 responsible roles the Cypriot and the Turkish Governments are playing in their
			 efforts to stabilize the Middle East and encourages them to continue in such
			 efforts.
			
